DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the response filed 12/6/2021.
Claims 1-20 are currently pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berdelle-Hilge US 2014/0284254 (hereinafter “BH”).
Regarding claim 1: 
BH teaches an apparatus (FIGS. 1-3) for providing individual products (Ps) of a plurality of orders at a packing station of an overhead conveyor installation in an order-related manner (abstract), the apparatus having 
(Spt-FE) for conveying the individual products in a suspended manner (see Ps in FIG. 2); 
b. an unloading station (see T-Spt-ZwSp; [0135]) unloading the individual products; 
c. a conveyor track (Ust. 1, 2, or 3; [0135]) with 
i. a feed opening (above Ust. 1, 2, or 3; [0135]) for feeding the individual products unloaded at the unloading station; 
ii. a discharge opening (below Ust. 1, 2, or 3) connected to said feed opening in a conveying manner, the discharge opening being configured to provide individual products of a first order at the packing station (oAe.1, 2, 3, or 4), wherein the discharge opening is arranged at the packing station (as shown in FIG. 3, the discharge opening is arranged adjacent to oAe.1, 2, 3, or 4); 
d. a parking area (the other of oAe.1, 2, 3, or 4) for parking individual products of a second order at the packing station. 
Regarding claim 2: 
BH teaches the apparatus as claimed in claim 1, as discussed above, wherein the parking area is arranged in a second conveyor track (Hv), which is provided with a second feed opening for feeding the individual products of the second order and with a second discharge opening connected to the second feed opening in a conveying manner, for providing the individual products of the second order at the packing station (envisaged in FIG. 3; [0101]). 
Regarding claim 3: 
BH teaches the apparatus the claimed apparatus (see claim 1 rejection as discussed above), further comprising a signal member to indicate that the individual products of a complete order are available at the discharge opening ([0154]). 
Regarding claim 5: 
(Ust. 1, 2, or 3; [0135]). 
Regarding claim 6: 
BH teaches the apparatus as claimed in claim 5, as discussed above, wherein each conveyor track has one feed opening and one discharge opening, with at least one of the group comprising the feed openings and the discharge openings being arranged in the manner of a matrix (Ust. 1, 2, 3 is 3 by 1 matrix; envisaged in FIG. 3). 
Regarding claim 7: 
BH teaches the apparatus as claimed in claim 6, as discussed above, wherein said at least one of the group comprising the feed openings and the discharge openings are arranged in rows and columns (Ust. 1, 2, 3 is 3 by 1 matrix; envisaged in FIG. 3). 
Regarding claim 9: 
BH teaches the apparatus as claimed in claim 1, as discussed above, wherein the feed opening is arranged at a feed inclination angle of at most 45.degree. in relation to a horizontal plane (the feed opening plane appears to be 0 degrees from horizontal). 
Regarding claim 10: 
BH teaches the apparatus as claimed in claim 9, as discussed above, wherein the feed opening is oriented horizontally (the feed opening plane appears to be horizontal). 
Regarding claims 11 and 12: 
BH teaches the apparatus as claimed in claim 1, as discussed above, wherein the discharge opening is arranged at a discharge inclination angle of at most 45.degree. in relation to a vertical plane (the discharge opening appears to be substantially vertical since it drops the objects in a primarily vertical direction). 
claim 14: 
BH teaches the apparatus as claimed in claim 1, as discussed above, comprising a sensor to detect the individual products loaded into the conveyor track ([0154]). 
Regarding claim 16: 
As discussed in the rejection of claim 1 above, BH teaches a method for providing individual products of a plurality of orders at a packing station of an overhead conveyor installation in an order-related manner, the method comprising the method steps of conveying the individual products to an unloading station in a suspended manner by means of a conveyor system; unloading the individual products at the unloading station; feeding the individual products unloaded at the loading station to a conveyor track via a feed opening; conveying the individual products along the conveyor track; providing individual products of a first order at a discharge opening of the packing station; packing the individual products of the first order at the packing station; parking individual products of a second order in a parking area at the packing station; and due to the conveying nature of the device, BH further discloses removing the packed first order from the packing station (due to the downstream conveyance of the first order); and providing the individual products of the second order at the packing station after removing the packed first order (this is the next step sequentially; i.e. if the first order is held in Spt.1, then the next order in Spt.2, etc. would be processed next). 
Regarding claim 17: 
BH teaches the method as claimed in claim 16, as discussed above, wherein the individual products are fed to the feed opening in an order-related manner (in the order of Spt.1,  2,  5, ..10). 
Regarding claim 18: 
BH teaches the method as claimed in claim 16, as discussed above, comprising an order-related presorting in a sorting unit of the overhead conveyor installation ([0086]-[0096] discuss the sorting). 
Regarding claim 19: 
(the use of different targeted tracks Ust.1, 2, 3, etc. amounts to sorting of the products onto those tracks).
Regarding claim 20: 
BH teaches the method as claimed in claim 16, further comprising packing means for packing the individual products of one order together to one unit (oAe.1-4 hold the products P together as a unit, and can be considered packing/storage means), which is transportable as a whole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BH, as applied above, and further in view of Lewis et al. US 2002/0087231.
Regarding claims 4, 8, and 13: 
BH teaches the apparatus as claimed in claim 1, as discussed above, but does not teach wherein a separating member is arranged along the conveyor track to separate the individual products of various 
Lewis discloses a related apparatus for distributing orders, teaching “each container of the illustrated embodiment has a generally rectangular sidewall 26 and a bottom panel 28 attached by a hinge 30 to the sidewall 26. The bottom panel 28 is movable between a closed position, in which the bottom panel 28 engages the bottom of the sidewall 26 to define a receptacle for temporarily holding product from the bins 14, and an open position, in which the bottom panel 28 is rotated away from the bottom of the sidewall 26 so that product held inside the receptacle is discharged onto the conveyor 16.” ([0024]). Examiner notes the hinged panel 28 allows for an inclined release of the products as shown in FIG. 28.
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the apparatus of BH, by providing the conveyor tracks with a hinged, movable separating member/stop member in order to temporarily hold the products prior to their release below, in order to better control the timing of the process and the release angle of the products.
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks have been carefully considered but are not persuasive when considering the language in the claim amendments. Applicant argues “[t]he system as disclosed by BH is a system with which items are transferred from storage pockets into transport containers, wherein the transport containers are used to move items to the packing stations.” (page 2 of the remarks). While Examiner generally agrees with this assessment, the term “packing station” used in the claims can be reasonably interpreted to be sufficiently broad as to encompass elements oAe.1-4 of BH. For example, the “packing station” could be interpreted to include transport portions such as oAe.1-4, as part of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731